Per Curiam.
—This was an action of assumpsit with ancillary attachment. A forthcoming bond was filed. At • the trial the record shows that “on motion of defendant, after argument of attorneys for respective parties and due consideration of same, it was ordered by the Court, that the attachment issued in this cause be and the same is hereby dissolved and dismissed.” There was judgment for the plaintiff against the defendant, and the plaintiff took writ of error. The contention here is that the Court erred in dissolving the attachment, which prevented the plaintiff from taking judgment against the sureties on the forthcoming bond.
As the grounds of the motion to dissolve the attachment and the matters in support thereof and the action of the Court thereon, except as stated above, do not appear in the transcript, the action of the Court in dissolving the attachment cannot be reviewed, and the judgment is affirmed.
All concur.